DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-9, and 12-22 are pending.
Claims 10-11 are cancelled.
New claims 12-22 were added.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, 19 recites the limitation "a first set of content description metadata" and follows it up with “the first set of metadata” in the body of the claims.  It is unclear whether “the first set of metadata is the same as previously recited “first set of content description metadata”.  For this Office Correspondence Examiner interprets the “the first set of metadata” as antecedent on “a first set of content description metadata”.  Appropriate correction is required.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 12--22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva Pratas Gabriel, USPG_Pub. 20190104316 (hereafter referred to as Da Silva).


	Regarding claims 1, 9, 19 Burke discloses a device (fig. 2; Para. 23-24 (figure 2 is the hardware of the client device)) for playing multimedia content, comprising a processor and a memory that is operationally coupled to the processor, wherein the processor is configured to implement a method for managing multimedia contents (Para. 3 (the client device manages manifests and segments of a multimedia content or program)), the method comprising: 
obtaining a first set of content description metadata describing a first multimedia content delivered in dynamic mode (Para. 29-30, 102 (the manifest file meets the first set of metadata)); and 
upon reading, from the first set of metadata, redirect data for redirecting to a section of a second set of content description metadata, reading, from the section of the second set of metadata, data relative to a temporal synchronization of the access to a second multimedia content delivered in dynamic mode (Para. 21, 29-30, 102-103 (MPD chaining provides a mechanism to indicate that at the end of one media presentation described in a first MPD a new media presentation associated with a subsequent second MPD starts. In the conventional chaining mechanism, the first MPD may include an MPD chaining element, e.g. in the form of an Essential Property MPD element or Supplemental Property element, which points to the location of a server which is configured to transmit a new (second) MPD or MPD update to the HAS client device. A client device that is playing back video on the basis of metadata in the first MPD, will be triggered by the MPD chaining element to request a further MPD so that it can continue video playback on the basis of metadata in the second MPD right after the end of the video playback based on the first MPD)).

Regarding claims 2, 12, 20 Da Silva discloses all in claims 1. 9, and 19.  In addition Da Silva discloses the device, wherein the second set of content description metadata describes the second multimedia content delivered in dynamic mode (Para. 102 (DASH mode)).

Regarding claims 3, 13, 21 Da Silva discloses all in claims 1, 9, and 19. In addition Da Silva discloses the device, wherein the data relative to a temporal synchronization for the access to the second multimedia content delivered in dynamic mode are read, from the second set of content description metadata, from a time-interval description container relative to the second multimedia content (Para. 102-103 (period identifier where the MPD is used by the client meets “a time-interval description container relative to the second multimedia content”)).
Regarding claims 4, 14, 22 Da Silva discloses all in claims 1, 9, and 19.  In addition Da Silva discloses the device, wherein the data relative to a temporal synchronization for the access to the second multimedia content delivered in dynamic mode comprise data indicating a timestamp of availability of the second multimedia content (Para. 114 (playback periods of a manifest file are time stamps of content availability)).

Regarding claims 5, 15 Da Silva discloses all in claims 1, 9.  In addition Da Silva discloses the device, wherein the data relative to a temporal synchronization for the access to the second multimedia content delivered in dynamic mode comprise data indicating information on accessibility of segments of the second multimedia content (Para. 29-30, 102).

Regarding claims 6, 16 Da Silva discloses all in claims 1, 9.  In addition Da Silva discloses the device, wherein the data relative to a temporal synchronization for the access to the second multimedia content delivered in dynamic mode correspond to data relative to a temporal synchronization that are provided in a root element of the second set of metadata (fig. 6; Para. 96-97 (the adaptation sets are root elements)).




Regarding claims 7, 17 Da Silva discloses all in claims 1, 9.  In addition Da Silva discloses the device, wherein the data relative to a temporal synchronization for the access to the second multimedia content delivered in dynamic mode comprise data indicating a timestamp of availability of a first segment of the second content (fig. 6, 8 (Para. 102, 113-125 (MPD indicates time of first to Nth segment)), data indicating a common duration used in the definition of bit rates associated with the second content and data indicating a timestamp of generation of the second set of metadata (Para. 113-125) and of publication of the second set of metadata on a multimedia content delivery network (Para. 113-125).

Regarding claims 8, 18 Da Silva discloses all in claims 1, 9.  In addition Da Silva discloses the device, wherein the first and second sets of metadata are manifests in DASH format, DASH standing for dynamic adaptive streaming over HTTP (Para. 102-103, 114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422